DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stops arranged and designed in a such a way that they can bear against an outer side wall of the microplate held in the second receptacle (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the phrase "in such a way", which renders the claim indefinite because it is unclear which way the elements are arranged and designed.
The phrase “substantially rectangular” in claim 6 is a relative phrase which renders the claim indefinite. The phrase “substantially rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claims or the specification, as filed, what applicant means by “substantially rectangular”.
Claim 8 recites “at least in some sections, wherein the carriages fork-shaped”.   It is not clear what applicant means by “some sections”, section of what?  Nor is it clear what applicant means by “fork-shaped”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin et al., (US 2014/191109; hereinafter “Chamberlin”).
As to claim 1, Chamberlin teaches a microplate processing device comprising
 at least one carriage 404
with a first receptacle or microplates 426, wherein the at least one carriage is movable in a first horizontal direction (para [0075] et seq.), 
whereby the microplates can be introduced into a processing region of the processing device and can be discharged from the processing region (para [0075] et seq.), 
at least one lift 400 which is movable in a vertical direction (see para [0075] et seq.), whereby the microplates can be removed from and supplied to the carriage 6, 
characterized in that 
the carriage comprises a through-opening (apertures 420), the periphery of which, in the vertical projection, can at least in part be situated horizontally within the periphery of a microplate held in the carriage (Figs. 4a, 4e and para [0075] et seq.), and in that 
the lift  comprises a second receptacle (401, 402) for microplates, the periphery of which, in the vertical projection, is situated within the periphery of the through-opening  whereby the second receptacle can be moved unhindered through the through-opening in the vertical direction (see para [0075] et seq.)  
Note: the apparatus claims contain a lot of functional/process language (e.g., “at least one carriage is movable”, “at least one lift is movable”, etc.)  These functional/process limitations are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Nevertheless, Chamberlin does in fact, teach all of the recited functional/process limitations as discussed above.
As to claim 6, Chamberlin teaches the through-opening 420 is substantially rectangular (see Fig. 4a).  
As to claim 9, Chamberlin teaches the carriage 404 comprises a first plane, from which the through-opening 420 extends, and wherein limiters 522 are provided which extend upwardly in the vertical direction from the first plane so as to be able to restrict the lateral movements of a microplate 426 held in the carriage 404 (see Fig. 5a-b and para [0082] et seq.).  
AS to claim 12, it is expected than the lift 400 of Chamberlin implicitly include an actuator (motor) and a guide, which are 6operatively connected to the second receptacle (platforms) and allow a movement of the second receptacle in the vertical direction (see para [0075] et seq.)  
As to claim 14, Chamberlin teaches storage units (one or more plate stackers), arranged above one of the lifts in the vertical direction (see para [0074] et seq.)  
As to claims 15 and 19, Chamberlin teaches method for introducing microplates and discharging into a processing region of a microplate processing device comprising the steps: extending the carriage from the processing region of the processing device from an inner position (Fig. 2) into an outer position (Fig. 3); 7 raising the second receptacle 401 of the at least one lift in the vertical direction from a lower position through the through-opening (21) of the carriage and beyond same into an upper position,  arranging a microplate 426 on the second receptacle; lowering the second receptacle from the upper position into the lower position; - arranging the microplate on the carriage; and retracting the carriage from the outer position into the inner position (see para [0013] et seq.)  
As to claims 16 and 18, Chamberlin teaches the arrangement of the microplate is performed by one of the components selected from the group comprising storage unit (stacker; see para [0013] et seq)  
As to claims 17 and 20, Chamberlin teaches lowering the second receptacle from the first upper position into a second upper position; and raising the second receptacle from the second upper position into the first upper position (see para [0013] et seq.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-5, 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al., (US 2014/0191109; hereinafter “Chamberlin”) in view of Costello, III et al., (US 2007/0021052; hereinafter “Costello”).
As to claim 2-4, Chamberlin teaches the plate lifting platforms 401 and 402 of the lift (plate elevator) 400 preferably comprises a non-skid surface to prevent shifting of the plate on the plate lifting platform during movement in the apparatus (see para [0075] et seq.) However, Chamberlin does not explicitly disclose the second receptacle  comprises at least one stop, which extends upwardly substantially in the vertical direction from a second plane. In the related art of positioning and restraining a microplate, Costello teaches a mechanism (lift) is defined by a base having at least one surface with a receptacle for the insertion of a microplate into the base. Supports and/or positioning structures on a surface of the base have point contacts to restrain movement of the microplate in a stable position for repeatable optical detection measurements. The supports and/or positioning structures permit insertion of the microplate for an initial measurement, removal of the microplate for analytical manipulation, and re-insertion of the microplate to an exact position so as to allow analysis of precise comparative measurements by an optical reader (see Figs. 1-6). Accordingly, it would have been obvious to substitute or add to the lift of Chamberlin the stops arranged and designed in such a way that they can bear against an inner/outer side wall of a microplate held in the second receptacle for the since supports and/or positioning structures on a surface of the lifting base have point contacts to restrain movement of the microplate in a stable position for repeatable optical detection measurements (Costello- abstract).  
As to claim 5, Chamberlin teaches the through-opening of the carriage comprises at least one recess, which can be situated laterally outwardly beyond the periphery of a held microplate, and wherein the receptacle of the lift comprises at least one arm, which in the projection in the vertical direction (Z) is arranged in the at least one recess (see Fig. 5j.  
As to claim 7, Chamberlin teaches two or more recesses is/are provided on each side of the through-opening (see para [0083] et seq.)  
As to claim 8, Chamberlin teaches is provided on a side of the through-opening which is a front side in the first horizontal direction (X), which front recess fully penetrates through the front region of the carriage, at least in some sections, wherein the carriages fork-shaped (Figs).  
As to claim 10, Chamberlin teaches wherein one or two or more arms is/are provided on each side of the second receptacle (see Fig. 4a).  
As to claim 11, the combination of Chamberlin and Costello and wherein one, two or more stops is/are provided on one, more or all arms.  
As to claim 13, Chamberlin does not explicitly teach two or more carriages and two or more lifts associated therewith are provided, wherein microplates can be introduced into the processing region of the processing device by way of at least one first carriage and the at least one associated first lift, and wherein microplates can be discharged from the processing region of the processing device by way of at least one second carriage and the at least one associated second lift.  However, the mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04(VI)(B).  
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Hamel et al., (US 2002/0176803) which teach a plate handling assembly which is capable of moving the plates in three orthogonal directions retrieves the plates from the stacker assemblies, carries them to the pipetting head, and returns them to other stacker assemblies. The pipetting head is removable for replacement or repair thereof, or for insertion of another head assembly having a different number of pipetting channels. The head slides into the housing on slideways, and is retained in place by manually operable, threaded knobs mounted on shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798